EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kliger (Reg. No. 41,120) on August 8, 2022.
The application has been amended as follows: 

	In the claims:

1.	(Currently Amended)	A network device, comprising: 
a network interface port configured to receive data symbols from a network node over a packet data network, at least some of the symbols being comprised in data packets; 
a hardware clock configured to maintain a clock value; and 
controller circuitry comprising physical layer (PHY) circuitry, which includes: 
receive PHY pipeline circuitry configured to process arrival of the received data symbols; and 
a counter configured to maintain a counter value indicative of a number of the data symbols in the receive PHY pipeline circuitry, wherein the receive PHY pipeline circuitry is configured to: identify a start of frame delimiter of one of the data packets; and compute a timestamp of when the identified start of frame delimiter entered the receive PHY pipeline circuitry based on the clock value and the counter value, the controller circuitry being configured to assign the computed timestamp to the one of the data packets of the identified start of frame delimiter.
3.	(Currently Amended)	The device according to claim 1, wherein the one of the data packets of the identified start of frame delimiter includes a cyclic redundancy check (CRC) field populated with a first CRC code, wherein the controller circuitry is configured to: 
check the first CRC code; 
compute a second CRC code responsive to the one of the data packets, the second CRC code being shorter than the first CRC code; and 
insert the second CRC code and the computed timestamp in the CRC field in place of the first CRC code.

4.	(Currently Amended)	The device according to claim 1, wherein the one of the data packets of the identified start of frame delimiter includes a time synchronization message received from a master clock in the packet data network.

5.	(Currently Amended)	The device according to claim 1, wherein the receive PHY pipeline circuitry is configured to: 
process arrival of the received data symbols according to a given symbol timing; and 
compute the timestamp of when the identified start of frame delimiter entered the receive PHY pipeline circuitry, responsive to the clock value reduced by an adjustment based on the counter value and the symbol timing.

6.	(Currently Amended)	The device according to claim 1, wherein the controller circuitry is configured to: 
compute an expanded timestamp responsive to the computed timestamp and a current clock value of the hardware clock; and 
generate a control message including the expanded timestamp.

7.	(Currently Amended)	The device according to claim [[1]] 5, wherein the receive PHY pipeline circuitry is configured to compute the adjustment responsive to the counter value divided by a symbol frequency of the symbols.

8. 	(Currently Amended)	The device according to claim [[1]] 5, wherein the receive PHY pipeline circuitry is configured to compute the adjustment responsive to the counter value multiplied by a symbol period of the symbols.

10. 	(Currently Amended)	The device according to claim 1, wherein the counter is configured to: increment the counter value responsive to ones of the symbols entering the receive PHY pipeline circuitry; and decrement the counter value responsive to ones of the symbols exiting the receive PHY pipeline circuitry.

11. 	(Currently Amended)	The device according to claim 10, wherein the receive PHY pipeline circuitry is configured to set the counter value responsive to: an event, which indicates a given number of the symbols in the receive PHY pipeline circuitry; and the given number of the symbols.

12. 	(Currently Amended)	The device according to claim 11, wherein the event includes achieving block lock in the receive PHY pipeline circuitry.

13. 	(Currently Amended) The device according to claim 11, wherein: the event includes achieving lock of a forward error correction (FEC) block in the receive PHY pipeline circuitry; and the given number is a size of the FEC block.

14. 	(Currently Amended)	The device according to claim 10, wherein the counter is configured to decrement the counter value responsive to ones of the symbols consumed in the receive PHY pipeline circuitry.

15. 	(Currently Amended) The device according to claim 14, wherein the receive PHY pipeline circuitry is configured to decrement the counter value responsive to when the consumed symbols would have reached the counter along the receive PHY pipeline circuitry if the consumed symbols were still in the receive PHY pipeline circuitry.

17. 	(Currently Amended) A computer system, comprising: 
a network device, comprising: a network interface port configured to receive data symbols from a network node over a packet data network, at least some of the symbols being comprised in data packets; a hardware clock configured to maintain a clock value; and controller circuitry comprising physical layer (PHY) circuitry, which includes: 
receive PHY pipeline circuitry configured to: process arrival of the received data symbols according to a given symbol timing; and identify a start of frame delimiter of one of the data packets; and 
a counter to maintain a counter value indicative of a number of the data symbols in the receive PHY pipeline circuitry, wherein: 
the receive PHY pipeline circuitry is configured to compute a timestamp of when the identified start of frame delimiter entered the receive PHY pipeline circuitry responsive to the clock value reduced by a first adjustment based on the counter value and the symbol timing; and 
the controller circuitry is configured to assign the computed timestamp to the one of the data packets of the identified start of frame delimiter, the one of the data packets of the identified start of frame delimiter including a time synchronization message received from a master clock in the packet data network; and 
a host device comprising a processor configured to run software instructions to: receive the time synchronization message and compute a second adjustment to the clock value of the hardware clock responsive to the time synchronization message, wherein the hardware clock is configured to adjust the clock value responsive to the computed second adjustment.

18. 	(Currently Amended)	The system according to claim 17, wherein the counter is configured to: increment the counter value responsive to ones of the symbols entering the receive PHY pipeline circuitry; and decrement the counter value responsive to ones of the symbols exiting the receive PHY pipeline circuitry.

19.	(Currently Amended)	The system according to claim 18, wherein the receive PHY pipeline circuitry is configured to set the counter value responsive to: an event, which indicates a given number of the symbols in the receive PHY pipeline circuitry; and the given number of the symbols.

20. 	(Currently Amended) The system according to claim 18, wherein the counter is configured to decrement the counter value responsive to ones of the symbols consumed in the receive PHY pipeline circuitry.

21. 	(Currently Amended)	The system according to claim 20, wherein the receive PHY pipeline circuitry is configured to decrement the counter value responsive to when the consumed symbols would have reached the counter along the receive PHY pipeline circuitry if the consumed symbols were still in the receive PHY pipeline circuitry.

22.	(Currently Amended) A networking method, comprising: 
receiving data symbols from a network node over a packet data network, at least some of the symbols being comprised in data packets; 
maintaining a clock value; 
processing arrival of the received data symbols according to a given symbol timing; 
identifying a start of frame delimiter of one of the data packets; 
maintaining a counter value indicative of a number of the data symbols in receive PHY pipeline circuitry; 
computing a timestamp of when the identified start of frame delimiter entered the receive PHY pipeline circuitry responsive to the clock value reduced by an adjustment based on the counter value and the symbol timing; and 
assigning the computed timestamp to the one of the data packets of the identified start of frame delimiter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Dror et al., U.S. Patent Application Publication No. 2021/0297230, discloses a system that modifies a timestamp for a packet by subtracting an ingress pipeline delay from the time stamp value [para. 0041].
Bordogna et al., U.S. Patent Application Publication No. 2019/0273571, discloses a system that measures delays associated with a deskew buffer and adjusts a timestamp of a received packet to account for the delays [para. 0025].
Branscomb et al., U.S. Patent Application Publication No. 2019/0089615, discloses a system that generates a timestamp based on a local clock minus a value that compensates for a delay between receipt of a data packet and retrieval of a time signal from a processor clock [para. 0043].
Yang et al., U.S. Patent Application Publication No. 2018/0191802, discloses a system that generates a time stamp based on a clock time that is compensated to account for latencies associated with a serializer/deserializer and timestamp synchronization unit [para. 0009; Fig. 8].
Simmons et al., U.S. Patent No. 6,084,856, discloses a system that maintains a count of received packets and a count of bytes received by a port after an SFD [col. 13, lines 54-67].
Lo et al., U.S. Patent No. 5,592,486, discloses a system that counts a number of bytes in packet after an SFD is identified [col. 3, lines 45-58].
Hsung, U.S. Patent Application Publication No. 2021/0318978, discloses a network device [Fig. 2] comprising: 
a network interface port [PHY chip connections 3005, 3006, 4003] configured to receive data symbols from a network node over a packet data network, at least some of the symbols being comprised in data packets [para. 0056: “Each time a data packet is written into the master station receiving buffer…”]; and
controller circuitry comprising physical layer (PHY) circuitry, which includes: 
receive PHY pipeline circuitry configured to process the received data symbols [receive buffer 1023]; and 
a counter configured to maintain a counter value indicative of a number of the data symbols in the receive PHY pipeline circuitry [para. 0056: “Each time a data packet is written into the master station receiving buffer (FIFO), the receiving buffer counter in the status register is increased by 1”; para 0057: “Each time a data packet is read, the receiving buffer counter is decreased by 1.”].
	


The prior art of record does not teach or suggest, alone or in combination, a network device, comprising: 
a network interface port configured to receive data symbols from a network node over a packet data network, at least some of the symbols being comprised in data packets; 
a hardware clock configured to maintain a clock value; and 
controller circuitry comprising physical layer (PHY) circuitry, which includes: 
receive PHY pipeline circuitry configured to process arrival of the received data symbols; and 
a counter configured to maintain a counter value indicative of a number of the data symbols in the receive PHY pipeline circuitry, wherein the receive PHY pipeline circuitry is configured to: identify a start of frame delimiter of one of the data packets; and compute a timestamp of when the identified start of frame delimiter entered the receive PHY pipeline circuitry based on the clock value and the counter value, the controller circuitry being configured to assign the computed timestamp to the one of the data packets of the identified start of frame delimiter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov